DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.        The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.         In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
3.      This application is a CON of 15/502,194 02/06/2017 PAT 10526528; 15/502,194 is a 371 of PCT/CN2014/000762 08/12/2014.

Information Disclosure Statement
4.       The information disclosure statement (IDS), filed on 12/03/19 has been considered.  Please refer to Applicant's copy of the 1449 submitted herewith.

Election/Restrictions
5.         Applicant's election with traverse of Group I, claims 1-9, 16-19 and species of cationic-anionic surfactant of claim 9 in the reply filed on 03/11/21 is acknowledged. The traversal is on the ground(s) that claims are closely related searching and examining all claims do not represent a serious burden. This is not found persuasive because the . The requirement is still deemed proper and is therefore made FINAL.

Scope of the Elected Invention
6.       Claims 1-20 are pending in this application.  Claim 5 is directed to the non-elected species and claims 10-15, 20 are directed to the non-elected invention. Accordingly, claims 5, 10-15, 20 are withdrawn from further consideration by the examiner, 37 C.F.R. §1.142(b), as being drawn to a non-elected invention/species.  The withdrawn subject matter is patentably distinct from the elected subject matter as it differs in structure and element and would require separate search considerations. In addition, a reference, which anticipates one group, would not render obvious the other.    
           The scope of the elected subject matter that will be examined and searched is as follows:
           Claims 1-4, 6-9, 16-19 are directed to a composition and species of claim 9, where the search extended to the non-elected surfactant composition.

Double Patenting
7.         The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets 
8.       Claims 1-4, 6-9, 16-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of U.S. Patent No. 10723936. Although the claims at issue are not identical, they are not patentably distinct from each other because instant claims and the patented claims are directed to a surfactant composition and a flooding fluid for the tertiary oil recovery using the surfactant composition. Both the instant claim and the patented claim disclose the same molar ratio of the two different surfactant and the same amount of the surfactant composition for preparing the flooding fluid. The cationic-nonionic surfactant of the instant claim of formula (II) is disclosed in the patented claim as cationic surfactant of formula (II) and the anionic surfactant of the instant claim is disclosed as anionic-nonionic surfactant of formula (I-2).
            Claims 18-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of U.S. Patent No. 10723936 in view of Sandiford (US 4147211).
             Regarding claims 18-19, patent claims do not disclose instantly claimed feature of polymers. 
          However, Sandiford discloses enhanced oil recovery composition comprising a water soluble polyacrylamide polymer such as hydrolyzed cationic polyacrylamide in an amount of 0.1 wt% (fall into instant claim range of 0.05-5 wt%), wherein the molecular weight of the water soluble polyacrylamide is 0.5 x 106 to 40 x 106 (column 4, lines -30, 
           It would have been obvious to one with ordinary skill, in the art at the time of invention, to modify patented claims with water soluble polyacrylamide polymer such as hydrolyzed cationic polyacrylamide in an amount of 0.1 wt% (fall into instant claim range of 0.05-5 wt%), wherein the molecular weight of the water soluble polyacrylamide, as taught by Sandiford to viscosify the fluid composition for oil recovery.
9.         Claims 1-4, 6-9, 16-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of copending Application No. 16/899211. Although the claims at issue are not identical, they are not patentably distinct from each other because instant claims and the copending claims are directed to a surfactant composition and a flooding fluid for the tertiary oil recovery using the surfactant composition. Both the instant claim and the copending claim disclose the same molar ratio of the two different surfactant and the same amount of the surfactant composition for preparing the flooding fluid. The cationic-nonionic surfactant of the instant claim of formula (II) is disclosed in the copending claim as cationic surfactant of formula (II) and the anionic surfactant of the instant claim is disclosed as anionic-nonionic surfactant of formula (I-1) to (I-4).
           Claims 18-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of copending Application No. 16/899211 in view of Sandiford (US 4147211).
             Regarding claims 18-19, copending claims do not disclose instantly claimed feature of polymers. 
6 to 40 x 106 (column 4, lines -30, column 5, lines -41), encompassing instant claim range of 10,000,000 to 40,000,000, wherein the polymer is used to viscosify the fluid composition for oil recovery. 
           It would have been obvious to one with ordinary skill, in the art at the time of invention, to modify copending claims with water soluble polyacrylamide polymer such as hydrolyzed cationic polyacrylamide in an amount of 0.1 wt% (fall into instant claim range of 0.05-5 wt%), wherein the molecular weight of the water soluble polyacrylamide, as taught by Sandiford to viscosify the fluid composition for oil recovery.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
10.       Claims 1-4, 6-9, 16-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of copending Application No. 16/899229. Although the claims at issue are not identical, they are not patentably distinct from each other because instant claims and the copending claims are directed to a surfactant composition and a flooding fluid for the tertiary oil recovery using the surfactant composition. Both the instant claim and the copending claim disclose the same molar ratio of the two different surfactant and the same amount of the surfactant composition for preparing the flooding fluid. The cationic-nonionic surfactant of the instant claim of formula (II) is disclosed in the copending claim as cationic surfactant of 
           Claims 18-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of copending Application No. 16/899229 in view of Sandiford (US 4147211).
             Regarding claims 18-19, copending claims do not disclose instantly claimed feature of polymers. 
          However, Sandiford discloses enhanced oil recovery composition comprising a water soluble polyacrylamide polymer such as hydrolyzed cationic polyacrylamide in an amount of 0.1 wt% (fall into instant claim range of 0.05-5 wt%), wherein the molecular weight of the water soluble polyacrylamide is 0.5 x 106 to 40 x 106 (column 4, lines -30, column 5, lines -41), encompassing instant claim range of 10,000,000 to 40,000,000, wherein the polymer is used to viscosify the fluid composition for oil recovery. 
           It would have been obvious to one with ordinary skill, in the art at the time of invention, to modify copending claims with water soluble polyacrylamide polymer such as hydrolyzed cationic polyacrylamide in an amount of 0.1 wt% (fall into instant claim range of 0.05-5 wt%), wherein the molecular weight of the water soluble polyacrylamide, as taught by Sandiford to viscosify the fluid composition for oil recovery.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
11.         Claims 1-4, 6-9, 16-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10, 13-14 of U.S. Patent No. 10526528. Although the claims at issue are not identical, they are not patentably distinct instant claims and the patented claims are directed to a surfactant composition and a flooding fluid for the tertiary oil recovery using the surfactant composition. Both the instant claim and the patented claim disclose the same molar ratio of the two different surfactant and the same amount of the surfactant composition for preparing the flooding fluid. The cationic-nonionic surfactant of the instant claim of formula (I) is disclosed in the patented claim 1 and the anionic surfactant of the instant claim 16 and the molar ratio is disclosed in patented claim 1. Further, patented claims 13-14 disclose the instant claims 18-19 limitation of polymers.
12.         Claims 1-4, 6-9, 16-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 6-9 of copending Application No. 16/691300. Although the claims at issue are not identical, they are not patentably distinct from each other because instant claims and the copending claims are directed to a surfactant composition and a flooding fluid for the tertiary oil recovery using the surfactant composition. Both the instant claim and the copending claim disclose the same molar ratio of the two different surfactant and the same amount of the surfactant composition for preparing the flooding fluid. The cationic-nonionic surfactant of the instant claim of formula (I) is disclosed in the copending claim 1 and the anionic surfactant of the instant claim 16 and the molar ratio is disclosed in copending claim 1. Further, copending claims 8-9 disclose the instant claims 18-19 limitation of polymers.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 112
13.       The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

14.        Claims 16-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
           In claims 16-17, it is not clear whether the recitation “a cationic-nonionic surfactant” is same or different from the corresponding recitations in the base claim 1? Applicants are suggested to change “a”, “an” to “the” in the repeating or later appearing recitation.

Claim Rejections - 35 USC § 102
15.       The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


16.       Claims 1-4, 6-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Suzuki (JP 2013112639).
Regarding claims 1-4, 6-8, Suzuki discloses a quaternary amine compound represented by formula: 

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

 
wherein R1, R2 and R3 is the hydrocarbon group include an aliphatic hydrocarbon group, an alicyclic hydrocarbon group, an aromatic hydrocarbon group, and a group in which two or more of these are bonded, examples of the aliphatic hydrocarbon group include a saturated aliphatic hydrocarbon group, preferably C1-20 alkyl, examples of the alicyclic hydrocarbon group include C3-12 cycloalkyl group, examples of the aromatic hydrocarbon group include a C6-14 aryl group, examples of the group in which the aliphatic hydrocarbon group and the alicyclic hydrocarbon group are bonded include
aliphatic hydrocarbon group and an aromatic hydrocarbon group are bonded include a cyclohexylmethyl group and a methylcyclohexyl group, a C7-18 aralkyl group such as a benzyl group or a phenethyl group (particularly a C7-10 aralkyl group) or a C1-4 alkyl substituted aryl. R4 represents a hydrocarbon group which may have a hydrogen
atom or a substituent, examples of the hydrocarbon group that may have the above-mentioned substituent include those similar to the above-mentioned R1, R2, and R3, for example, saturated aliphatic hydrocarbon group having 1 to 6, and X- is a counter anion (counterion; monovalent anion) for example, halide ion (fluoride ion, chloride ion, iodide ion, etc. (para [0011], [0021]-[0030]), meeting the requirements of claims 1-4, 6-8.

Claim Rejections - 35 USC § 103
17.      The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

18.      The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
19.       Claims 1-4, 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Weerasooriya (US 2013/0277276). 
           Regarding claims 1-4, Weerasooriya discloses a surfactant composition for the oil recovery comprising quaternary ammonium surfactant of the formula:

    PNG
    media_image2.png
    192
    400
    media_image2.png
    Greyscale



wherein R1 is C10-C150 alkyl, R2, R3, and R4 are independently C1-C10 alkyl or C5-C10 aryl, L1, L2, L3 and L4 are independently, a bond substituted or unsubstituted C1-C10 5 is hydrogen, and n is integer from 10 to 100, wherein the surfactant is used in an amount of 0.1 wt% (para [0016], [0017], [0050]-[0055] [0074], [0102]). 
           Regarding X-, a halogen or hydroxide ion, since, Weerasooriya discloses quaternary ammonium surfactant, such quaternary ammonium implicitly teaches counter ion. It has been noted that Weerasooriya discloses, in the examples (para [0172]-[0173], the chloride appears as counter ion on the obvious variant or functionally equivalent quaternary ammonium surfactant. It would have been obvious to one with ordinary skill, in the art at the time of invention, to incorporate the chloride counter ion on the obvious variant or functionally equivalent quaternary ammonium surfactant.  
            Regarding claims 16, 17, Weerasooriya includes all the features of claim 1 above. Weerasooriya discloses a flooding composition for tertiary oil recovery, wherein total surfactant concentration in aqueous, e.g. water composition is from about 0.05 wt% to about 10 wt% (para [0002], [0045], [0100]), fall into instant claim 17 range of from 0.001-10 wt%. Weerasooriya further discloses quaternary ammonium surfactant in an amount of 0.1 wt% and anionic co-surfactants is used in an amount of 0.40 wt or 0.45 wt% (para [0093], [0102]), thus the weight ratio of quaternary ammonium surfactant and the anionic co-surfactant is 1:4 or 1:4.5. The instant claims 6, 17 molar ratio of cationic-nonionic surfactant to anionic surfactant is 1:0.01-100, which is equivalent to weight ratio of 1:4.28 based on 0.2:1 molar ratio of composition 3-1 in table 1-3 of instant specification considering the calculated molecular weight 1207 of cationic-nonionic surfactant and calculated molecular weight 1033 of anionic surfactant. Thus, Weerasooriya discloses the claimed ratio close enough to the instant claim. A prima facie case of obviousness exists where the claimed ranges and prior art ranges .
20.         Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Weerasooriya as applied to claims 1, 17 above, and further in view of Sandiford (US 4147211).
          Weerasooriya includes features of claims 1, 17 above.
          Regarding claims 18-19, Weerasooriya discloses water soluble viscosity enhancing polymer such as hydrolyzed anionic polyacrylamide but does not disclose instantly claimed cationic polyacrylamide. 
          However, Sandiford discloses enhanced oil recovery composition comprising a water soluble polyacrylamide such as such as hydrolyzed cationic polyacrylamide and functionally equivalent anionic polyacrylamide in an amount of 0.1 wt% (fall into instant claim range of 0.05-5 wt%), wherein the molecular weight of the water soluble polyacrylamide is 0.5 x 106 to 40 x 106 (column 4, lines -30, column 5, lines -41), encompassing instant claim range of 10,000,000 to 40,000,000. 
        It would have been obvious to one having ordinary skill in the art at the time the invention was made to have used the hydrolyzed cationic polyacrylamide of the claim in the composition of Weerasooriya because Sandiford teaches that the claimed hydrolyzed cationic polyacrylamide and the hydrolyzed anionic polyacrylamide of Sandiford are functionally equivalent and it is prima facie obvious to substitute art-recognized functional equivalents known for the same purpose, see MPEP § 2144.06; In re Ruff, 256 F.2d 590, 118 USPQ 340 (CCPA 1958). Sandiford discloses hydrolyzed 

Conclusion
21.         Prior arts on the record do not suggest or disclose the claimed surfactant of claim 9. However, claim 9 is currently not allowed (please See double patenting rejection).     
               Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUMAR R BHUSHAN whose telephone number is (313)446-4807.  The examiner can normally be reached on 9.00 AM to 5.50 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMES J SEIDLECK can be reached on (571)272-1078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  


/KUMAR R BHUSHAN/Primary Examiner, Art Unit 1768